O’CONNELL, C.J.
This is an appeal by defendants in a declaratory judgment action involving the interpretation of a land sale contract.
Defendants contend that the monthly payment specified in the contract did not include property taxes. Plaintiffs concede that they are obligated to pay the property taxes but contend that the monthly payment specified in the contract was intended to include one-twelfth of the annual tax on the property.
Defendants submitted a written contract to plaintiffs in which the clause calling for monthly payments did not include taxes. Plaintiffs made an interlineation in the contract the effect of which was to include taxes in the monthly payment. Plaintiffs signed the contract and returned it to defendants. Defendants signed the contract but did not initial the interlineation. There was evidence that defendants were aware of the interlineation before signing the contract. Defendants contend that the contract did not contain the interlineation when they signed it. The trial court held that the evidence supported plaintiffs’ contention in this regard.
We agree with the trial court’s interpretation of the evidence. Therefore, whether or not the case is treated as one in equity or at law (a point upon which the parties are in dispute), the judgment must be affirmed.